DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 2,3,8,9,17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 2, 3, 8,9,17 and 18 on line 1 the meaning of the word “representing” in this context is not understood. Is it referring to an actual display of the defective grid regions or as a parameter in an equation?  Respectfully suggest changing “representing” to “displaying” if appropriate to overcome this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,479,020 in view of Craig et al. in U.S. Patent Application Publication No. 2015/0268099 and Jurg et al. in U.S. Patent Application Publication No. 2021/0078076. Claim 10 of U.S Patent No. 10,479,020 discloses dividing a build plane into a plurality of grid regions, wherein each grid region has a grid area meeting the limitation of “dividing at least a portion of each build plane into a plurality of grid regions, each grid region having a respective grid area”, claim 10 further discloses “generating a plurality of scans of an energy source across the build plane”, “ generating  sensor readings during each of the plurality of scans using the sensor readings; determining a total amount of energy radiated from the build plane during the plurality of scans using the sensor readings”; “computing a thermal energy density associated with a grid region of the plurality of grid regions based upon the total amount of energy radiated from the grid region and the grid area of the grid region”, “determining that the thermal energy density associated with the grid region is characterized by a thermal energy density outside a range of thermal energy density values”.  Claim 10 of U.S. Patent No. 10,479,020  does not disclose “depositing a layer of metal powder on a build plane” or “using an  of U.S. Patent No. 10,479,020 in view of Craig et al. to provide this to build a metal object.
Claims 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,479,020 in view of Craig et al. in U.S. Patent Application Publication No. 2015/0268099 as applied to claim 1 and further in view of Jurg et al. in U.S. Patent Application Publication No. 2021/0078076 and   Burlatsky et al. in U.S. Patent Application Publication No. 2018/0229303.  Jurg et al. teach repairing a defect in a scan layer (see paragraph 91) by an intervening step. Burlatsky et al. teach using  a laser (see paragraph 29) and modeling  voxel by voxel (see paragraph 50, this is considered to be grid regions) and determining defects (see paragraph 95) and preventing defects by the beam power or beam scan rate (see paragraph 50).  It would have been obvious to adapt claim 10 of U.S. Patent Application Publication No. 2015/0268099, Jurg et al. and Burlatsky et al. to provide this to repair defects by a subsequent scan controlled as to its beam power or scan rate.
Allowable Subject Matter
Claims 7, 10-16, 19 and 20 are allowed.
Claims 1 and 4-6 would be allowable upon filing a terminal disclaimer.
Claims 2, 3, 8, 9,17 and 18 have been rejected under 35 U.S.C. 112(b) but are allowable over the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang et al. in U.S. 2020/0064289 discloses a global threshold value (paragraph 17, that is considered to be a global baseline value) and local threshold value (paragraph 18, that is considered to be a local baseline value) and identifying defect areas based on pixel intensity value (see paragraph 15).  Vilajosana et al. in U.S. Patent Application Publication No. 2018/0186079 has multiple temperature sensors to measure the temperature in a plurality of pixel areas.  Brochu in U.S. Patent Application Publication No. 2019/0217416 discloses a plurality of voxels (see figure 12B) used in additive manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761